Citation Nr: 1027818	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971 and from August 1971 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In January 2010, the Veteran testified before the undersigned at 
a travel board hearing held at the RO.  A transcript has been 
incorporated into the record.  The Veteran submitted additional 
evidence with a January 2010 waiver of RO review.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The Board notes that several of the Veteran's statements and 
supporting documents detail mental health treatment sought after 
conflict that occurred while a civilian employee of the 
Department of Veterans Affairs.  

The Board is constrained by federal law and regulation to only 
review claims of Veterans seeking compensation for disabilities 
incurred while in active service.  This jurisdiction does not 
extend to claims by Veterans as civil servants against the 
Department of Veterans Affairs as employer.  Any such claims may 
be pursued through other appropriate employment-related venues.

In addition, the Veteran indicated that a claim for depression 
secondary to a foot disability is being separately considered and 
is not on appeal at this time. 

The claim is being reopened and the issue of service connection 
for an acquired psychiatric disorder on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a rating decision mailed in April 2004, the RO denied the 
claim of service connection for PTSD.  The Veteran was notified 
of this decision and apprised of his appellate rights but he did 
not perfect his appeal.

2.  The evidence added to the record since the April 2004 
decision is new and relates to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2009).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, service connection for PTSD was denied by the RO in 
April 2004, in relevant part, because there was no evidence that 
the Veteran had participated in combat and his stressors remained 
unconfirmed.  While he submitted a notice of disagreement for the 
PTSD issue, he did not perfect his appeal after the issuance of a 
June 2005 statement of the case.  

After reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claim.

In this case, the evidence submitted after the April 2004 RO 
decision consists of VA treatment records dated October 2005 
through 2006; October 2005 statement from VA treating physician, 
written and testimony statements by the Veteran; private 
treatment records spanning from the late 1980's to 2002; and an 
article downloaded from the Internet regarding another person's 
experiences at the Madigan service hospital during the Vietnam 
War era.        

Specifically, the written statements by the Veteran and his own 
statements made in the course of treatment are new, in that they 
were not of record prior to April 2004.  Further, they are 
material in that they discuss his North Korean patrol stressor 
and his exposure to combat-wounded soldiers stressor, as well as 
add two additional stressor events, including his encounter of a 
race riot and finding the body of a suicide victim known to the 
Veteran, in the course of his duties.  See Statements June 2, 
2006 (VA Social Worker Note); January 2008; October 2008.  

Further, these statements are presumed to be credible for the 
purposes of reopening his claims.  In essence, this evidence is 
related to unestablished facts necessary to substantiate the 
claim. Consequently, the claim of service connection for an 
acquired psychiatric disorder, claimed as PTSD, is reopened.  The 
appeal is granted to this extent.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant may provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claim for service connection for an acquired 
psychiatric disorder any failure to provide proper notice under 
Kent results in no prejudice to the Veteran and is harmless 
error.


ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder, claimed as PTSD, the appeal to this extent 
only is granted and the claim is reopened.


REMAND

Having reopened the claim, the Board finds that a remand is 
needed to address the merits.  First, the Board notes that the 
Veteran's VA treatment records appear to be incomplete.  They 
span March 2003 through June 2006.  While he indicated in his 
2010 testimony that he had resumed treatment, the record is 
unclear whether all available treatment records have been 
obtained.  All of the VA treatment records that pertain to the 
claim must be obtained and included in the record.  

Parenthetically, the Veteran indicated that he was treated as the 
Lindenwold VA clinic.  As a matter of record, there is no VA 
facility located in that town.  Therefore, the Board will obtain 
records from the other VA clinics identified by the Veteran.

Further, the Board acknowledges that the Veteran was afforded an 
initial PTSD VA examination in December 2003; however this 
examination report mentioned only one stressor - the Veteran's 
duties attending to Vietnam War injured soldiers while he was 
assigned to Madigan Army Hospital, Fort Lewis, Washington.  

Since that examination, the Veteran has discussed, at some 
length, the North Korean patrol/lost magazine stressor, 
encountering a race riot, and the discovery of a suicide of a 
pharmacist known to him.  Further, the 2003 examiner gave no 
opinion about the diagnosis of a character disorder, "mixed 
personality, passive aggressive and inadequate" which the 
Veteran received in service and for which he was honorably 
discharged.  See November 1978 permanent profile. 

In addition, effective July 13, 2010, a regulatory change to 38 
CFR § 3.304(f) went into effect that may have bearing on the 
Veteran's still pending claim, as no stressor of the Veteran has 
been confirmed to date.  Adjudication should reflect the 
regulatory amendment.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Therefore, the Veteran should be afforded another VA PTSD 
examination.  The examiner must explicitly comment on the claimed 
stressors and whether they sufficiently support a diagnosis of 
PTSD.  The Board notes that he has made several statements in the 
record attributing his diagnosed depression disorder to his 
workplace supervisor, his workplace environment, and his 
difficulties was authority figures.  See October 2005 VA 
discharge Summary; Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)(VA adjudicators may not rely on their own unsubstantiated 
medical conclusions). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
pertaining to the Veteran's mental health, to 
include psychiatry, social worker notes, and 
PTSD treatment, from the East Orange and 
Hackensack VA medical facilities dated from 
March 2003 to present and associate them in 
the record.  Document any negative replies.

2.  Schedule the Veteran for an examination 
to ascertain the existence and etiology of 
his psychiatric disorder.  The claims file 
must be made available for review by the 
examiner, and the examination report must 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should offer an opinion 
as to the following:

a.  What is/are the current psychiatric 
disorders identified.

b.  Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
psychiatric disorder(s) is/are a result of a 
sufficient in-service stressor, one that is 
adequate to support a diagnosis of PTSD, and 
whether the symptoms are related to that 
claimed stressor?

c.  The Board notes the record appears to 
contain 4 stressor events, specifically the 
Veteran's duties attending to Vietnam War 
combat injured soldiers while the Veteran was 
assigned to Madigan Army Hospital, Fort 
Lewis, Washington; the Veteran encountering a 
racially violent group in the course of his 
duties in Germany; the Veteran finding the 
body of a suicide, a pharmacist known to him, 
also in Germany, and while assigned to South 
Korea, encountering a patrol of North Korean 
soldiers (during which his patrol dropped 
ammunition).  

The Board notes personnel records in the 
claims file do not indicate the Veteran was 
assigned to a unit in the Republic of 
Vietnam.   

d.  The Board requests that the examiner 
comment upon the 1978 in-service diagnosis of 
a character disorder, mixed personality, 
passive-aggressive and inadequate, and offer 
an opinion as to whether it is related to his 
current diagnosis(es).  

e.  A rationale for any opinion advanced must 
be provided.  

3.  Then readjudicate the claim at issue in 
light of any additional evidence obtained and 
in consideration of the July 13, 2010, 
regulatory change to 38 CFR § 3.304(f).  

If the disposition of the claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


